Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments filed on 01/31/2022 with respect to claims 10-11 and 13-14 have been considered but are moot because they do not apply to the combination of references in the rejection below. 
Claims 5-6 and 8-9 are allowed over prior art of record. Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over  Cosmescu (US 2012/0283728 A1)  in view of Macdonald (US 2007/0179498 A1).
Regarding claim 10, Cosmescu discloses 3an elongate housing (10;Fig.1); 4a  electrosurgery tip (see electrode 22) disposed at a first end of 5said housing (see left end of 10); 6a light disposed near the tip ( 26;Fig.1); 7a smoke evacuator ( a channel for evacuating smoke is at the end of the electrode ;para 0006) disposed in proximity to the tip (electrode 22;para 0006); and 8a length of suction tubing (16) and a length of electrical lead  (see electrical lead within 24) disposed at 9a second end (right end of 10) of said housing wherein the suction tubing is in 10fluidic communication with the smoke evacuator (suction tube is in communication with the smoke evacuating feature that sucks smoke near the end of 22).  

Macdonald discloses a monopolar metallic tip (24; 24 is made of stainless steel and is monopolar electrode; para 0036).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Macdonald to modify the electrosurgery tip of Cosmescu in order to provide an electrode that resists corrosion and perform cut, blend, desiccation and fulguration functions for patients with high versatility and effectiveness.
Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over  Cosmescu (US 2012/0283728 A1)  in view of Macdonald (US 2007/0179498 A1), as applied to claim 10 above, and further in view of Long et al. (US 5275596 hereinafter Long).
Regarding claim 11, Cosmescu is silent with respect to a manually operated switch for the light.
Long discloses a manually operated switch for the light (col.7: line 34-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Long to modify the light of Cosmescu in order to apply a controlled flow of laser light to make an incision in a patient body ( col.7:line 34-45 of Long).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over  Cosmescu (US 2012/0283728 A1)  in view of Macdonald (US 2007/0179498 A1), as applied to claim 10 above, and further in view of Djordjevich (US 2009/0312752 A1 hereinafter Djor).

1 Regarding claim 13, Cosmescu fails to specifically disclose wherein the length of suction tubing and the length of electrical lead are coaxial.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the configuration of Djor to modify the channel of Cosmescu in order to more efficiently remove smoke during surgical procedures (para 0027 of Djor). 
Regarding claim 14, Cosmescu fails to specifically discloseRegardingRe the smoke evacuator comprises a circumferential groove 
  Djor discloses wherein the smoke evacuator comprises a circumferential groove (see three parts of groove 32 that surrounds the tip of 30; Fig.2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the configuration of Djor to modify the channel of Cosmescu in order to more efficiently remove smoke during surgical procedures (para 0027 of Djor). 
 

Allowable Subject Matter
	Claims 5-6 and 8-9 are allowed over prior art of record.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance:
Regarding claims 5-6 and 8-9, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach
Regarding claim 12, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" a photocell for automatically controlling the light" in combination with the remaining limitations of the claim 10. 
 
Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




/PETE T LEE/Primary Examiner, Art Unit 2848